Title: To George Washington from Henry Knox, 14 May 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     Westpoint 14 May 1783.
                  
                  The Soldiers of the Regiments of this Garrison have been tolerably quiet untill last night, when the behaviour of most or all of the regiments was totally repugnant to discipline, and in many instances highly mutinous.
                  The Officers exerted themselves to keep the men in their Barracks, which they finally effected and secured some of the most violent.  The rioters appeared to have no particular objects in view; but huzzaring and uttering indecent expressions—Regimental Courts martial are ordered for the trial of the prisoners, and it is presumed the sentence of those who should be found guilty will be corporal punishment, and drumed out with infamy.  I have mentioned to some of the Officers commanding regiments that if this should be the case, they should be justified in approving the sentence, and carrying it into effect.  Upon this I am to ask your Excellency’s approbation.
                  Many Officers has requested furlough for fifteen or twenty days.  I have invariably referred them to your Excellency, but if you should find it too much trouble, and think proper to entrust me with the power, I shall relieve your Excellency from it in future.  I have the honor to be with much esteem and respect your Excellencys most obdt servt
                  
                     H. Knox
                  
                  
                     West Point 14th May 1783   
                  
                  
               